Citation Nr: 1726156	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1986 to January 1989 and in the U.S. Air Force from November 2001 to June 2002, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

In December 2005, the RO denied entitlement to service connection for the Veteran's psychiatric disorder.  In October 2008, the Board denied the appeal of that RO decision.  A request to reopen the Veteran's claim was received in August 2010 and the RO denied that request in the February 2011 rating decision on appeal.  In May 2015, the Board reopened this claim and subsequently remanded the underlying matter for further evidentiary development.

In his November 2012 substantive appeal, the Veteran requested a hearing before the Board.  In August 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

The Veteran does not have a disability due to a psychiatric disease or injury.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not all been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2010.  Additional notice letters were sent to the Veteran throughout the appeals period for this claim.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and post-service treatment records are associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  After a determination that previous VA examinations were inadequate, the Veteran was provided with a new VA examination in July 2015 to clarify the Veteran's current diagnosis and to determine the etiology of any current acquired psychiatric disorders.  Because the examiner reviewed the Veteran's claims file record, provided a detailed rationale supporting his opinion, and responded to the questions raised directly by the Board in its May 2013 remand, the Board finds the new examination to be adequate.

Pursuant to the Board's May 2015 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, obtained a VA opinion, which was responsive to the questions asked of the examiner, and issued a Supplemental Statement of the Case in July 2015.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

By regulatory definition, personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The dispositive matter in this case is whether the Veteran has a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  However, the mere presence of medical evidence of diagnosis does not establish a valid diagnosis or current disability, as the Board must weigh the available evidence.


III.  Acquired Psychiatric Disorder, to include PTSD, bipolar disorder, and schizoaffective disorder

The Veteran contends that he currently suffers from an acquired psychiatric disorder related to his service.  For the reasons that follow, the Board finds that the evidence does not support that the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, bipolar disorder, and schizoaffective disorder, and service connection must therefore be denied.

While there is evidence that the Veteran was treated for psychological or psychiatric conditions during service, and that he was diagnosed with depressive disorder and bipolar disorder in the past, there is no current medical evidence of record showing a diagnosis of PTSD, bipolar disorder, or schizoaffective disorder.

Reports of Medical Examinations from November 1985, December 1988, December 1992, and May 1998 are silent for any psychiatric disorders.  In the associated reports of medical history, the Veteran indicated that he had not experienced depression or excessive worry.  June 1994 and November 1995 Annual Medical Certifications show that the Veteran asserted that he had not taken any medication prescribed by any health care provider (HCP), that he had not been treated by any HCP, and that he was not taking any medication since his last examination.

Service treatment records (STR) indicate that the Veteran was seen by a psychiatrist on two occasions in January 2002.  His diagnosis of social phobia was continued.

In January 2002, the Veteran was seen by a VA clinical social worker (CSW), who noted in the treatment report that the Veteran stated that he felt as if people were always watching him.  The Veteran was diagnosed with other psychosocial problems.

A February 2004 record of a psychiatric consultation conducted in conjunction with the Veteran's application for Social Security disability benefits reveals that he was diagnosed with Axis I alcohol dependence, depressive disorder NOS, and sexual abuse as a child.  The Veteran was also diagnosed with Axis II personality disorder NOS with paranoid features.  An additional Disability Determination by Social Security dated in February 2004 indicated that the Veteran was also diagnosed primarily with affective mood disorder and secondarily with substance dependence (alcohol) disorder.  In March 2005, the Veteran's records maintained as part of his application for Social Security disability benefits indicate that he was diagnosed with Axis I delusional and cyclothymic disorder, and Axis II paranoid personality disorder.  In April 2005, the Veteran's Social Security application investigation indicates that he was primarily diagnosed with schizoid paranoid and other functional psychotic disorder, and secondarily diagnosed with personality disorder.

In a November 2005 VA examination report, the examiner determined that he could not identify behavioral or mood symptoms consistent with depression.  The examiner stated that the Veteran's presentation was not consistent with a mood disorder but was consistent with an individual who generally saw himself as victimized, particularly by the military, and at an unfair disadvantage at coping with individuals and situations in his environment.  The examiner did not find an Axis I condition upon examination and diagnosed the Veteran with Axis II personality disorder NOS with antisocial borderline and passive-aggressive features.

Medical Treatment Records from June 2006 provide that a VA physician diagnosed the Veteran with bipolar disorder in January 2004.  In a July 2006 VA examination report, the examiner found that the Veteran was oriented to time, person, and place and gave a careful sequential narrative of his periods of military service.  The examiner determined that the Veteran did not have a behavioral pattern consistent with bipolar disorder, because his history did not include sustained fluctuations in mood with periods of over-activity, over-confidence, over-assertiveness, excessive sexuality, or over-spending alternating with periods of either normal mood or gloominess and depression.  The examination report indicates that he reported that he did not participate in combat or refer to an overwhelming life-threatening situation as to himself or others; the examiner determined that the Veteran did not have PTSD.  Basing his findings on the Veteran's difficulties in adaptation, problems in interpersonal relationships, suspiciousness, and poor reality testing, the examiner diagnosed the Veteran with Axis I alcohol dependence, episodic and alcohol-related disorder NOS, and Axis II personality disorder with borderline paranoid features.

The Veteran offered testimony before the Board in February 2008 that he was previously diagnosed with PTSD in 2002.  However, there is no evidence of record indicating that the Veteran was diagnosed with PTSD at that time.  VA Treatment Notes from May 2007 indicate a positive screening for PTSD; however, evidence does not show a confirmed diagnosis of PTSD at that time.  In VA Treatment Notes from August 2012, the Veteran received a negative screening for PTSD.

In July 2015, the Veteran was provided with a VA psychiatric examination conducted by a Licensed Clinical Psychologist.  The examiner reviewed the Veteran's file and discussed the Veteran's history pertaining to his mental health.  The examiner diagnosed the Veteran with Unspecified Personality Disorder with Cluster A traits.  The examiner noted that the Veteran has a history of one psychiatric hospitalization in January 2015, when he had a primary diagnosis listed as "Affective lability/dysregulation in context of cluster B personality disorder."

The July 2015 examiner observed that the Veteran was appropriately dressed and presented appropriate hygiene and grooming.  He found the Veteran to be pleasant and agreeable and oriented to person, place, and date.  The VA examiner reported that the Veteran denied suicidal or homicidal ideation, plan, or intent and noted that the Veteran denied current alcohol or drug use.  The examiner found that the Veteran had the following symptoms applicable to the Veteran's diagnoses:  depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  The examiner found that the Veteran's attention and concentration were good but that his response style was tangential and he was difficult to redirect.  The examiner noted that the Veteran's thought content appeared to be on the verge of paranoid at times, but he observed no evidence of a thought disorder.

In the July 2015 VA examination report, the examiner stated that it is less likely than not that the Veteran's ongoing symptoms of Unspecified Personality Disorder had their onset during or were otherwise caused by the Veteran's military service.  The examiner found that there was no evidence in the Veteran's record that indicated the presence of an "acquired psychiatric disorder" (to include PTSD) and found that the Veteran's symptoms were best accounted for by the presence of a longstanding and chronic personality disorder characterized by paranoid ideation, unstable and disrupted relationships, pervasive feelings of persecution and wrongdoing towards the Veteran by others, a somewhat inflated and grandiose self-image, and mood lability.  The examiner stated that the "diagnosis is supported not only by the Veteran's presentation and report during today's clinical interview, but also by the preponderance of evidence within the Veteran's medical record and previous C&P examinations."  The Board affords this examination high probative value as the examiner provided a compelling rationale for his medical opinion taking into account an in-person examination, the Veteran's history, including a review of the Veteran's personnel records, previous treatment records, and VA examinations.

VA Treatment Notes received in July 2016 indicate a diagnosis of PTSD.  Records indicate that the psychiatrist met with the Veteran beginning in March 2015 and did not provide a diagnosis of PTSD until November 2015 when he noted a working diagnosis of "PTSD complex secondary to soldier on soldier violence."  The treatment notes provide highly implausible and unverified reports that the Veteran has been struck by lightning three times and has contracted rabies twice.  There is no indication that any of these alleged events occurred during active service.  Regarding an in-service stressor, the treatment notes provide unsupported allegations of a superior military officer trafficking drugs and threatening the Veteran with a loaded weapon.  The Veteran reported that he had not previously discussed this incident.  The notes also indicate that the Veteran had nightmares, flashbacks, trigger avoidance, hyperirritability, hyperarousability, and for a period of months to years feared for his life.

In May 2016, the psychiatrist noted a working diagnosis, under Axis I, of PTSD secondary to military trauma and PTSD secondary to special occurrences.  At that time the psychiatrist again noted that the Veteran had nightmares, flashbacks, trigger avoidance, hyperirritability, hyperarousability and that he is "triggered by individuals that remind him of his assailant."  In June 2016, the treatment notes indicate working diagnoses of PTSD secondary to soldier on soldier violence and major depression, recurrent type unspecified (noting two rabies exposures and three lightning strikes reported by the Veteran).  The notes in June 2016 indicate that the Veteran was not suicidal, homicidal, or engaged in any dangerous activity and that the Veteran was not drinking in excess or using illegal drugs.  The examiner noted that the Veteran was experiencing hyperirritability, hyperarousability, trigger avoidance, and social isolation.  

The Board affords these VA treatment notes low probative value.  The examiner did not provide a clear rationale for a diagnosis of PTSD or any other acquired psychiatric disorder.  There is no evidence to substantiate that the Veteran has been experiencing the above symptoms nor any indication as to when they began or how often they occur.  Also, the treatment notes fail to identify a verified stressor required for PTSD, and the record provides no corroborating evidence that an in-service stressor exists.

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he was first diagnosed with PTSD, depression, and paranoid personality disorder in February 2002, and he has submitted Social Security Records and lay statements to support his claim.  However, STRs from November 2002 and the provided Social Security Records do not corroborate his statements.  The Veteran's lay statements regarding stressful in-service events provide no details, without which, the statements cannot be corroborated.  The record lacks any evidence of an in-service stressor, other than the Veteran's own assertions.  Additionally, the record provides a Formal Finding of a lack of information required to corroborate stress associated with a claim for service connection for PTSD, explaining that the available evidence is insufficient to establish a stressor.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  In the instant case, the Board finds the Veteran's statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, affords no probative weight to such contentions.

Available personnel records do not indicate the presence of any events which would corroborate the claims made by the Veteran.  The Board acknowledges that portions of the Veteran's personnel records are missing, and a Formal Finding of the Unavailability of Complete Personnel Records for the period of service from the United States Army from January 1986 to January 1989 and the United States Air Force from November 2001 to June 2002 is on the record.  However, also of record is a statement from the Veteran received in December 2004 providing a history of events during the Veteran's service.  This statement does not provide any indication of the existence of a specified in-service stressor.  The Board finds that the personnel records in conjunction with the Veteran's lay statement regarding past events are more probative than the July 2016 VA Treatment Notes in providing evidence of the existence or non-existence of an in-service stressor required for a diagnosis of PTSD.

In the absence of evidence of a verifiable stressor, there is no basis for establishing service connection for PTSD.  For the above reasons, the Board concludes that a preponderance of the evidence is against a finding of a current PTSD diagnosis or a verified stressor, both essential criteria for establishing service connection for PTSD, as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and schizoaffective disorder is not warranted at this time.  The weight of the evidence shows that the Veteran is not been accurately diagnosed with an acquired psychiatric disorder during the claim and appeal period but has been diagnosed with a personality disorder, specified as Unspecified Personality Disorder with Cluster A traits.  The remaining question before the Board is whether the Veteran is entitled to service connection for his currently diagnosed paranoid personality disorder.

A personality disorder, however, is not recognized as a disability for which VA compensation may be granted.  38 C.F.R. § 3.303.  As personality disorders are specifically excluded as a disease or injury for which service connection may be granted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include his currently diagnosed paranoid personality disorder, is not warranted on the basis of such a diagnosis.

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


